Citation Nr: 1723512	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-24 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active duty from December 1988 to November 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the Veteran's claim of service connection for sleep apnea.  

The Board remanded this case in November 2013 to allow for rescheduling of the Veteran's travel Board hearing.  In June 2014, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge at the RO in Muskogee, Oklahoma.  The transcript of this hearing is a part of the record.  

The Board remanded this case in December 2014.  It has now been returned for further appellate consideration.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.


FINDING OF FACT

Sleep apnea first manifested many years after active service and is not shown to be related to the Veteran's military service, and is not caused or aggravated by service-connected posttraumatic stress disorder (PTSD).  



CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a letter in December 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs) and VA treatment records are on file.  At the travel Board hearing the Veteran acknowledged that all private records were on file, and he even submitted a favorable private medical opinion thereafter.  

The Veteran testified at a Board hearing but has not identified any prejudice in the conduct of the Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (citing 38 C.F.R. § 3.103(c)(2)).  Thereafter, the case was remanded to obtain a VA nexus opinion.  

Following the February 2015 VA examination the Veteran wrote a letter, received in March 2015, contesting the adequacy of that VA examination.  He stated that the only testing which the examiner performed was to check his breathing, to ask if his ankles swelled, and to ask him how severe he thought his condition was.  The examination did not last longer than five minutes.  The examiner had not addressed his depression or that he had started to gain weight during service because of it.  He had weighed 115 lbs. at service entrance but 200 lbs. at service discharge.  He did not believe that the examiner could determine his mental state by only asking a very few questions.  

The Board finds these assertions to be without merit.  This is because the medical opinion reached was not based solely on a physical examination of the Veteran.  The examination was not for rating purposes, that is, it was not for the purpose of determining the current extent and severity of the Veteran's sleep apnea.  Rather, a review of the entire evidence of record was essentially for rendering a fully informed medical opinion.  As to the matter of the opinion not specifically addressing the Veteran's depression and inservice weight gain, while the Veteran may seek to link the two factors, i.e., depression and weight gain, as having significance with respect to the etiology of his sleep disorder, the examiner is a trained physician with the education and expertise to render a medical opinion.  More to the point, the VA examiner addressed the private medical opinion which the Veteran submitted in favor of his claim.  Moreover, the STRs show that he did not weigh 200 lbs. at service discharge, as he has alleged, but weighed 160 lbs.  

Accordingly, the Board finds that the 2015 VA examination and medical opinion is adequate because it contains a history obtained from the Veteran and an examination, a thorough rationale with a detailed discussion of the case and even citation to medical literature.  

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.

Background

The Veteran's November 1988 examination for service entrance was negative for sleep apnea and at that time he weighed 143 lbs., and a subsequent notation on the report dated in December 1988 noted that he weighed 148 lbs.  He had no relevant complaints in an adjunct medical history questionnaire.  

A December 1989 clinical record noted that the Veteran weighed 161 lbs.  An August 1990 clinical record noted that the Veteran weighed 160 lbs.  

The Veteran's October 1992 examination for service discharge was negative for sleep apnea and at that time he weighed 160 lbs.  In an adjunct medical history questionnaire he reported not having or having had frequent trouble sleeping.  

A November 1993 Report of Medical History noted that the Veteran weighed 160 lbs.  

An August 2010 VA outpatient treatment (VAOPT) record shows that the Veteran yelled in his sleep and thrashed about.  He reported that the onset of his sleeping problems was about 6 years ago, but had been getting worse in the past 2 months.  It was also reported that since service discharge he had had occasional problems with bad dreams, which had worsened in the past 2 months.  

On VA PTSD examination in January 2011 the Veteran reported that he started having problems with nightmares, sleeping, drinking, and outbursts of anger while serving in the Navy.  Prior to taking medication, he had drunk alcohol to help him sleep.  He reported kicking and screaming in his sleep.  

In a February 2011 PTSD stressor statement the Veteran reported that his wife was scared to sleep with him some nights because he would awaken her due to his screaming and jumping.  

A sleep study in January 2012 at the Midwest Sleep Lab found that the Veteran had sleep apnea.  

On VA PTSD examination in November 2012 it was reported that the Veteran had been prescribed medication for anxiety and to help him sleep.  However, he continued to have problems staying asleep.  He reported having sleep apnea and using a "C-pap" machine.  

An October 2013 VA examination found that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.  

At the June 2014 travel Board hearing the Veteran testified that although his sleep apnea had not been diagnosed until years after his active service in the Persian Gulf, he had not discovered that he had a diagnosable sleep disorder until after service.  During service he had been tired all the time and his service comrades had complained of his snoring and they had noted that, while asleep, he would stop breathing.  Also, these symptoms had continued after military service.  It was not until years after service, when his wife told him that he stopped breathing while asleep that he decided to file a claim for service connection for sleep apnea.  It had been diagnosed by a non-VA source and all of those records had been submitted.  Neither the doctor that gave him the sleep study nor any of the other doctors had ever made mention of the possibility that he might have had sleep apnea prior to the sleep study.  However, he would obtain such a nexus opinion from his private physician.  

The Veteran submitted a June 2014 private medical opinion from Dr. M.A. in which it was stated that the Veteran reported that his symptoms, suggestive of obstructive sleep apnea, started during his service in the Gulf War.  The physician explained to the Veteran that it was "possible" that his obstructive sleep apnea started during service.  The physician noted that the Veteran reported that he was under a lot of stress at that time and had gained weight.  The physician explained to the Veteran that "weight gain [might] be related to obstructive sleep apnea at that time" but that he could not "make a direct correlation with obstructive sleep apnea and his post-traumatic [stress] disorder except for the weight gain."  

A February 2015 VA medical opinion, following a physical examination, states that the Veteran's VBMS file was reviewed.  It was noted that a 2011 sleep study at Midwest City Sleep Center had documented that the Veteran had a documented "sleep disorder breathing."  

The physician concluded that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  Dr. M.A.'s medical opinion was considered in the determination of this opinion.  It was noted that Dr. M.A. speculated that the Veteran's obstructive sleep apnea (OSA) might have started in the Gulf War on the basis of the symptoms the Veteran reported that he had at that time, or that weight gain or stress might have contributed to the cause of the OSA.  It was noted that these hypotheses were speculative in nature and did not provide direct observations or medical facts to support the speculations.  

A review of the STR's did not indicate symptoms, diagnosis or treatment of sleep apnea.  Therefore in the VA examiner's opinion it was less likely than not that the Veteran's obstructive sleep apnea had its onset or is otherwise etiologically related to his military service.  

The VA physician also opined that the Veteran's OSA was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected PTSD.  The rationale was that PTSD was a separate and distinct condition from OSA.  Specifically, OSA was caused by recurrent collapse of the pharyngeal airway during sleep, resulting in substantially reduced or complete cessation of airflow despite ongoing breathing efforts.  This led to intermittent disturbances in gas exchange (e. g., hypercapnia and hypoxemia) and fragmented sleep.  

The VA physician further explained that, first, PTSD was characterized by intrusive thoughts, nightmares and flashbacks of past traumatic events, avoidance of reminders of trauma, hypervigilance, as well as sleep disturbance.   

Second, although sleep disturbances were often a symptom of PTSD, these disturbances were frequently in the form of nightmares and insomnia rather than sleep apnea.  PTSD was a psychological diagnosis and did not cause the anatomical or physiological changes associated with sleep apnea, namely the recurrent collapse of the pharyngeal airway during sleep.  Therefore, in the examiner's opinion it was less likely than not that the Veteran's OSA was caused by PTSD.  

As to the question of possible aggravation of OSA by PTSD, the VA physician stated that the baseline level of severity of the OSA, based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation, could not be determined because the medical evidence was not sufficient to support a determination of a baseline level of severity.  

It was further opined that regardless of an established baseline, the Veteran's claimed OSA was not at least as likely as not aggravated beyond its natural progression by service-connected PTSD.  

As to the rationale, the VA physician again explained that although sleep disturbances were often a symptom of PTSD, these disturbances were in the form of nightmares and insomnia rather than sleep apnea.  PTSD was a psychological diagnosis and did not cause the anatomical or physiological changes associated with sleep apnea, namely the recurrent collapse of the pharyngeal airway during sleep.  Furthermore PTSD was not included in the list of multiple risk factors for OSA.  Therefore, it was the VA physician's opinion that it was less likely than not that the Veteran's OSA was aggravated by his service-connected PTSD.  

Dr. M.A.'s medical opinion was considered in arriving at the VA physician's opinions.  That private physician speculated that the OSA might have started in the Gulf War on the basis of the symptoms the Veteran reported that he had at that time, or that weight gain or stress may have contributed to the cause of the OSA.  These hypotheses were speculative in nature and did not provide direct observations or medical facts to support the speculations.  The VA physician again cited to the two medical sources previously cited, in support of the opinion.   

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

Although the Veteran has reported that he had difficulty sleeping both during service and in the years after service, the earliest contemporaneous clinical evidence shows that his sleeping difficulties were due to his now service-connected PTSD.  In fact, he acknowledged ingesting alcohol in the postservice years in order to help him sleep and there is nothing in the record which would suggest that this was for the purpose of treating symptoms of sleep apnea, as opposed to his PTSD.  Thus, the Board unfortunately finds that the Veteran's more recently related history of having sleep disturbance during service due to symptoms of sleep apnea, as opposed to PTSD, cannot be deemed credible.  

The supporting opinion of the private physician is clearly dependent upon the credibility of the Veteran's report of continuous inservice and postservice symptoms which are consistent with sleep apnea as opposed to symptoms of sleep disturbance due to PTSD.  In fact, the private physician did not mention that PTSD can be manifested by symptomatology which interferes with a person's sleep, unlike the VA physician who specifically noted the significance of this.  Moreover, the private physician's opinion was at best speculative with respect to whether sleep apnea had its onset during service, stating that this was simply "possible." Generally, service connection may not be established on the basis of speculation.  See 38 C.F.R. § 3.102 (2016) ("By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.") (emphasis added); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (providing that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (providing that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (providing that a doctor's statement framed in terms such as "could have been" is not probative).  Likewise, that physician's opinion as to any link between the claimed sleep apnea and the Veteran's service-connected PTSD is similarly lacking any strong etiological link inasmuch as it was stated that other than weight gain, the physician could not make a direct correlation between the two.  Significantly, as noted above, the Veteran's weight at separation was 160 lbs., a weight attained as early as December 1989, prior to the Gulf War and only 17 lbs. over his entrance weight.  

On the other hand, the VA physician reviewed the entire record which is now before the Board, unlike the private physician.  Significantly, that physician set forth an extensive rationale addressing both whether sleep apnea was related to military service and any relationship, i.e., by causation or by aggravation, to the Veteran's service-connected PTSD.  Also, the opinion of the VA examiner in 2015 rendered an opinion which is consistent with the other evidence of record.  Even more convincingly, the VA physician cited to medical literature in support of the opinions rendered.  Unfortunately, these opinions were all negative and do not support the Veteran's claim for service connection.  Rather, the VA physician's opinions weigh against the claim.  Because, for the reasons stated, the VA physician's opinion must be given greater probative value, the Board finds that the preponderance of the evidence is against the Veteran's claim and, as such, there is no doubt to be favorably resolved on the Veteran's behalf.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  


ORDER

Service connection for sleep apnea is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


